          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

ROBERT DEES and ANGELA    §
DEES, On behalf of themselves
                          §
and all others similarly situated
                          §
                          §
                          §
       PLAINTIFFS         §
                          §
v.                        §                        CIVIL ACTION NO.
                          §
NATIONSTAR MORTGAGE, LLC, §
d/b/a MR. COOPER          §
                          §
      DEFENDANT           §

                             CLASS ACTION COMPLAINT

           1.    Defendant Nationstar Mortgage, LLC, d/b/a Mr. Cooper (“Mr. Cooper”)

routinely and systematically violates the Texas Fair Debt Collection Practices Act

(the “TDCPA”) and breaches uniform covenants in mortgages insured by the

Federal Housing Administration (“FHA”) by assessing fees to borrowers that are

either not permitted by law or are expressly prohibited by their mortgage

agreements.

           2.    Mr. Cooper is one of the largest originators and servicers of mortgages

in the United States.

           3.    Mr. Cooper abuses its position as a mortgage servicer by charging fees

to borrowers who make their mortgage payments online or over the phone (“Pay-to-

Pay fees”), despite those fees not being expressly authorized in the terms of

standard mortgage agreements, in violation of the TDCPA.

                                               1
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 2 of 15




           4.    Moreover, as a servicer of FHA-insured loans, Mr. Cooper is bound by

the rules and regulations of the Secretary of Housing and Urban Development, and

those rules are incorporated by reference into all FHA-insured mortgages. Under

FHA servicing rules, a mortgage servicer may not charge a borrower any fee not

authorized by the FHA. The FHA has not authorized Pay-to-Pay fees.

           5.    Plaintiffs Robert and Angela Dees have an FHA-insured deed of trust

that is serviced by Mr. Cooper.

           6.    Plaintiffs have incurred multiple fees Pay-to-Pay fees during the life of

their loan. Specifically, within four years of filing this complaint, Plaintiffs have

paid multiple fees of $9.95 for making mortgage payments online and have paid

multiple fees between $14.00–19.00 for making their mortgage payments over the

phone.

           7.    On behalf of themselves and all others similarly situated, Plaintiffs

seek injunctive, declaratory, and compensatory relief against Mr. Cooper for its

violations of the Texas Debt Collection Practices Act and breaches of contract.

                                         PARTIES

           8.    Plaintiffs Robert Dees and Angela Dees are citizens of the State of

Texas.

           9.    Defendant Nationstar Mortgage, LLC, is a citizen of the State of Texas,

with its principal place of business in Coppell, Texas.




                                               2
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 3 of 15




                             JURISDICTION AND VENUE

           10.   Mr. Cooper conducts business in the State of Texas, including servicing

Plaintiffs’ and other borrowers’ mortgages, and its contacts in the State are

sufficient such that this Court’s exercise of personal jurisdiction will not offend

traditional notions of fair play and substantial justice.

           11.   Venue is proper in this District because a substantial part of the acts

or omissions giving rise to Plaintiffs’ causes of action occurred in Nueces County,

Texas.

           12.   Plaintiffs seek to represent Classes of borrowers with mortgages

serviced by Mr. Cooper that include all borrowers with properties in the State of

Texas and all individuals in the United States with FHA-insured loans. Each of

these Classes includes members who are citizens of states other than Texas.

Therefore, minimal diversity exists between the parties in this action.

           13.   The amount in controversy, exclusive of costs and interest, exceeds

$5,000,000.00. Mr. Cooper is one of the largest mortgage lenders and servicers in

the United States and, more specifically, one of the largest originators and servicers

of FHA-insured mortgages. The Classes in this lawsuit are believed to consist of

hundreds of thousands of members. To date, Plaintiffs’ have incurred no less than

$48.00 in improper Pay-to-Pay fees. Thus, the amount in controversy in this action,

exclusive of costs and interest, exceeds the amount-in-controversy requirement of 28

U.S.C. § 1332(d).




                                               3
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 4 of 15




                         COMMON FACTUAL ALLEGATIONS

The Texas Debt Collection Practices Act

           14.   The Texas Debt Collection Practices Act (“TDCPA”) prohibits a debt

collector from “us[ing] unfair or unconscionable means” in the collection of a

consumer debt. Tex. Fin. Code § 392.303(a).

           15.   Mr. Cooper is a debt collector under the TDCPA because it is “a person

who directly or indirectly engages in debt collection . . ..” Id. at § 392.001(6).

           16.   Mr. Cooper engages in debt collection, which the TDCPA defines as “an

action, conduct, or practice in collecting, or in soliciting for collection, consumer

debts that are due or alleged to be due a creditor.” Id. at § 392.001(5).

           17.   A consumer debt under the TDCPA is “an obligation, or an alleged

obligation, primarily for personal, family, or household purposes and arising from a

transaction or alleged transaction.” § 392.001(2).

           18.   As “an individual who has a consumer debt,” each Plaintiff is a

consumer under the TDCPA. § 392.001(1).

           19.   The Pay-to-Pay fees Mr. Cooper charged are not authorized by

Plaintiffs’ deed of trust—or, indeed, by any standard deed of trust or mortgage.

           20.   By charging those fees, Mr. Cooper employed the unfair and

unconscionable practice of “collecting or attempting to collect interest or a charge,

fee, or expense incidental to the obligation unless the interest or incidental charge,

fee, or expense is expressly authorized by the agreement creating the obligation or

legally chargeable to the consumer[.]” Id. at § 392.303(a)(2).



                                              4
   	  
                     Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 5 of 15




FHA SERVICING RULES

                                 21.                                                        The Federal Housing Administration, an agency within the United

States Department of Housing and Urban Development (“HUD”), “provides

mortgage insurance on loans made by FHA-approved lenders throughout the United

States and its territories.”1 The FHA “is one of the largest insurers of mortgages in

the world, insuring more than 46 million mortgages since its inception in 1934.”2

                                 22.                                                        The FHA provides incentives to private lenders to make loans to

would-be homebuyers whose creditworthiness and inability to contribute a

significant down payment make it difficult for them to obtain a home loan on

reasonable terms.

                                 23.                                                        To achieve that goal, “FHA mortgage insurance provides lenders with

protection against losses if a property owner defaults on their mortgage. The

lenders bear less risk because FHA will pay a claim to the lender for the unpaid

principal balance of a defaulted mortgage.”3

                                 24.                                                        Mr. Cooper is an FHA-approved lender and servicer.

                                 25.                                                        As an FHA-approved lender, Mr. Cooper must annually “acknowledge

that the Mortgagee is now, and was at all times throughout the Certification Period,

subject to all applicable HUD regulations, Handbooks, Guidebooks, Mortgagee

Letters, Title I Letters, policies and requirements, as well as Fair Housing


    	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1       HUD.gov      –     The        Federal       Housing         Administration,
https://www.hud.gov/program_offices/housing/fhahistory (last visited on October 18,
2019).
2 Id.
3 Id.


                                                                                                                                                                                                                                                        5
    	  
                      Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 6 of 15




regulations and laws including but not limited to 24 CFR § 5.105, Title VIII of the

Civil Rights Act of 1968 (the Fair Housing Act) and Title VI of the Civil Rights Act

of 1964.”4

                                  26.                                                        HUD’s servicing requirements restrict the fees and charges that a

servicer of FHA-insured loans may assess to the typically lower-income FHA

borrower.                                                                                        HUD                                                                                Handbook                                                             4000.1:     Single-Family   Housing   Policy,

https://www.hud.gov/sites/documents/40001HSGH.PDF (last accessed by counsel on

October 18, 2019) (the “HUD Handbook”).

                                  27.                                                        Specifically, the HUD Handbook defines “Allowable Fees and Charges

a[s] those costs associated with the servicing of the Mortgage that are permitted to

be charged to the Borrower,” and defines “Prohibited Fees and Charges a[s] those

costs associated with the servicing of the Mortgage that may not be charged to the

Borrower.” HUD Handbook § III.A.1.f.i.

                                  28.                                                        As explained in a previous HUD Handbook chapter, which remains in

effect, a “mortgagee may be in violation of HUD regulations should it be collecting a

fee (regardless of when the fee is actually collected) for,” among other things, “a

service which is not specifically authorized in” the HUD Handbook. HUD Handbook

to                                                                            Lenders                                                                                                                                                         4330.1               REV-5,        chapter       4-1.B,

https://www.hud.gov/sites/documents/43301C4HSGH.PDF, (last accessed by counsel

on October 2, 2019).

     	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4  See, FHA Lender Annual Certifications: Supervised and Nonsupervised
Mortgagees,               Changes          Implemented        8/1/2016,
https://www.hud.gov/sites/documents/SFH_COMP_SUPERNONSUPER.PDF (last
visited on October 18, 2019).
                                                                                                                                                                                                                                                               6
     	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 7 of 15




           29.   Nowhere in the HUD Handbook are Pay-to-Pay fees listed as a fee

that a servicer may charge to a borrower.

           30.   Even were a servicer to receive authorization to charge a Pay-to-Pay

fee, the charge to the borrower must be “based on actual cost of the work performed

or actual out-of-pocket expenses”—in short, the servicer cannot charge such fees to

create a profit center. HUD Handbook § III.A.1.f.ii.(A).

           31.   Based upon information and belief, the Pay-to-Pay fees that Mr.

Cooper charges borrowers exceed its out-of-pocket costs.

                            PLAINTIFFS’ ALLEGATIONS

           32.   Plaintiffs executed a standard form FHA deed of trust to purchase

their home. See Ex. 1.

           33.   Section 8 of their standard form FHA-insured deed of trust, entitled

“Fees,” states, “Lender may collect fees and charges authorized by the Secretary [of

Housing and Urban Development].” Id. at 4 (Emphasis added).

           34.   Section 14 of their form FHA-insured deed of trust provides further

that “This Security Instrument shall be governed by Federal law and the law of the

jurisdiction in which the Property is located.” Id. at 6.

           35.   As alleged above, the TDCPA and FHA rules prohibit charging Pay-to-

Pay fees.

           36.   And even if a servicer had authorization to collect such a fee, FHA

rules prohibit mortgage servicers from passing on to borrowers more than the

servicer’s out-of-pocket costs for providing the service.



                                             7
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 8 of 15




           37.   On information and belief, which can be confirmed through review of

Defendant’s documents, Mr. Cooper reaps substantial profits from imposing illegal

Pay-to-Pay fees.

           38.   The $9.95–19.00 it charges its borrowers in Pay-to-Pay fees thus

violates the TDCPA and FHA rules.

           39.   Plaintiffs have paid multiple Pay-to-Pay fees, including as recently as

October 2019.

                                 CLASS ALLEGATIONS

           40.   Plaintiffs bring this action on behalf of themselves and all others

similarly situated pursuant to Fed. R. Civ. P. 23. This action satisfies the

numerosity, commonality, typicality, adequacy, and predominance requirements of

Rule 23(a).

           41.   Plaintiffs seek certification of the following classes (collectively, the

“Classes”):

           The Texas Debt Collection Practices Act Class (the “TDCPA
           Class”)

           All persons in the United States (1) with a Security Instrument on a
           property located in the State of Texas, (2) that is or was serviced by
           Mr. Cooper, (3) who were charged one or more Pay-to-Pay fee, and (4)
           whose Security Instrument did not expressly allow for the charging of
           a Pay-to-Pay fee.


           The FHA Pay-to-Pay Class (the “FHA Pay-to-Pay Class”):

           All persons in the United States (1) with an FHA-insured mortgage (2)
           that is or was serviced by Mr. Cooper, (3) who were charged one or
           more Pay-to-Pay fee and (4) whose mortgages contained language the



                                               8
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 9 of 15




           same as or substantially similar to the uniform covenants in the
           Security Instrument.

           42.   Plaintiffs reserve the right to modify or amend the proposed class

definitions before the Court determines whether certification is appropriate.

           43.   Excluded from the Classes are Defendant, and Defendant’s parents,

subsidiaries, affiliates, officers and directors, any entity in which Defendant has a

controlling interest, all mortgagors who make a timely election to be excluded,

governmental entities, and all judges assigned to hear any aspect of this litigation,

as well as their immediate family members, and members of the staffs of the judges

to whom this case should be assigned.

           44.   The members of the Classes are so numerous that joinder is

impractical.      While the exact number of members of the Classes cannot be

determined without discovery, Plaintiffs believe that the Classes consist of

thousands of members, the identity of whom, upon information and belief, can be

readily determined upon review of records maintained by Defendant.

           45.   Plaintiffs’ claims are typical of the claims of other members of the

Classes, in that they arise out of the same acts of Mr. Cooper, namely assessing fees

to borrowers that are not permitted by contract or Texas law.         Plaintiffs have

suffered the harms alleged and have no interests antagonistic to the interests of any

other member of the Classes.

           46.   There are numerous questions of law and fact common to the Classes

and those common questions predominate over any questions affecting only

individual members of the Classes.

                                             9
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 10 of 15




           47.   The predominating common questions of law and fact include:

           a.    Whether, and in what amount, Mr. Cooper may charge a Pay-to-Pay

fee to borrowers with FHA-insured deeds of trust and mortgages (collectively,

“Security Instruments”);

           b.    Whether charging such fees violates HUD rules and regulations;

           c.    Whether charging such fees violates provisions of the Plaintiffs’

Security Instruments;

           d.    Whether charging Pay-to-Pay fees violates the Texas Debt Collection

Practices Act;

           e.    What is the proper method or methods by which to measure damages

caused by Mr. Cooper’s breaches of the standard terms of FHA Security

Instruments; and

           f.    What is the proper method or methods by which to measure damages

caused by Mr. Cooper’s violations of the TDCPA.

           48.   Plaintiffs are committed to the vigorous prosecution of this action and

have retained competent counsel experienced in the prosecution of class actions

and, in particular, class actions on behalf of consumers and against financial

institutions. Accordingly, Plaintiffs are adequate representatives and will fairly

and adequately protect the interests of the members of the Classes.

           49.   A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Since the amount of each of the Class

member’s claims are small relative to the complexity of the litigation, and due to the



                                              10
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 11 of 15




financial resources of Mr. Cooper, no member of the Classes could afford to seek

legal redress individually for the claims alleged herein. Therefore, absent a class

action, the members of the Classes will continue to suffer losses and Mr. Cooper’s

misconduct will proceed without remedy.

           50.     Even if members of the Classes could afford such individual litigation,

the court system could not. Given the complex legal and factual issues involved,

individualized litigation would significantly increase the delay and expense to all

parties and to the Court. Individualized litigation would also create the potential

for inconsistent or contradictory rulings. By contrast, a class action presents far

fewer management difficulties, allows claims to be heard which might otherwise go

unheard because of the relative expense of bringing individual lawsuits, and

provides the benefits of adjudication, economies of scale, and comprehensive

supervision by a single court.

           51.     Alternatively, certification is appropriate pursuant to Fed. R. Civ. P.

23(b)(2) because it is clear that declaratory and injunctive relief is appropriate

respecting the Class as a whole.

                                   CLAIMS FOR RELIEF

                 COUNT I: Violation of the Texas Debt Collection Practices Act
                               (On behalf of the TDCPA Class)

           52.     Plaintiffs incorporate paragraphs 1 through 51.

           53.     Plaintiffs’ deed of trust secured the note they took out to purchase

their residence in the State of Texas, and each Plaintiff is therefore, under the

TDCPA, a “consumer” who took out a “consumer debt.”

                                                11
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 12 of 15




           54.   Mr. Cooper is a “debt collector” under the TDCPA.

           55.   In the process of “debt collection,” Mr. Cooper charged Plaintiffs Pay-

to-Pay fees that were incidental to their debt obligation and were not expressly

authorized by the agreement creating the obligation.

           56.   As such, Mr. Cooper employed unfair and unconscionable means in the

collection of a consumer debt, in violation of the TDCPA.

           57.   On behalf of the TDCPA Class, Plaintiffs seek an injunction

restraining Mr. Cooper from charging Pay-to-Pay fees as well as actual damages.

                               COUNT II: Breach of Contract
                          (On behalf of the FHA Pay-to-Pay Class)

           58.   Plaintiffs incorporate paragraphs 1 through 57.

           59.   Plaintiffs and members of the FHA Pay-to-Pay Class have FHA-

insured security instruments that are or were serviced by Mr. Cooper.

           60.   Plaintiffs performed all conditions precedent to enforcing the terms of

their Security Instruments.

           61.   Mr. Cooper improperly charged borrowers Pay-to-Pay fees contrary to

the express terms of their contracts.

           62.   Moreover, the Pay-to-Pay fees Mr. Cooper charged exceeded its out-of-

pocket costs by several hundred percent.

           63.   As a proximate cause of that breach, Plaintiffs and members of the

FHA Pay-to-Pay Class have paid fees that should not have been assessed against

them and which Mr. Cooper was not entitled to collect.




                                              12
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 13 of 15




           64.   On behalf of the FHA Pay-to-Pay Class, Plaintiffs seek declaratory,

injunctive, and compensatory relief.

                                 PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, on behalf of themselves and others similarly

situated, respectfully request that this Court:

           1.    Determine that this action may be maintained as a class action under

Fed. R. Civ. P. 23, that Plaintiffs are proper class representatives, and that their

counsel are appointed Class Counsel;

           2.    Award compensatory damages and restitution in the amount of all

Pay-to-Pay fees charged to the TDCPA Class and FHA Pay-to-Pay Class, and

interest on those fees, improperly charged to members of those Classes;

           3.    Award actual damages in an amount according to proof;

           4.    Award injunctive relief requiring Defendant to cease collection of all

improperly charged fees that have been charged to, but not yet paid by, Plaintiffs

and members of the Classes;

           5.    Award injunctive relief to enjoin Defendant’s wrongful acts and further

violations of Plaintiffs’ and the Classes’ rights, including but not limited to

requiring Defendant to implement procedures to ensure it ceases charging the

improper fees identified in this Complaint;

           6.    Award pre-judgment interest at the maximum rate permitted by

applicable law;




                                              13
   	  
          Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 14 of 15




           7.    Enter a declaratory judgment that Defendant, through its wrongful

actions, has kept and continues to keep for itself, benefits that are due and owed to

Plaintiffs and members of the Classes;

           8.    Award reasonable attorneys’ fees and costs pursuant to applicable law;

and

           9.    Award such other relief as the Court deems just and proper.

                                     JURY DEMAND

           Plaintiffs and members of the Classes hereby request a trial by jury.


                                               Respectfully submitted,

                                               /s/ Randall K. Pulliam
                                               CARNEY BATES & PULLIAM, PLLC
                                               Randall K. Pulliam –
                                               TX State Bar No. 24048058
                                               rpulliam@cbplaw.com
                                               Attorney-in-Charge for Plaintiffs

                                               Hank Bates
                                               AR Bar No. 98063
                                               hbates@cbplaw.com (pro hac petition
                                               forthcoming)
                                               E. Lee Lowther III
                                               AR Bar No. 2013142
                                               llowther@cbplaw.com (pro hac petition
                                               forthcoming)
                                               519 W. 7th St.
                                               Little Rock, AR 72201
                                               Telephone: (501) 312-8500
                                               Facsimile: (501) 312-8505




                                               14
   	  
       Case 2:19-cv-00314 Document 1 Filed on 10/21/19 in TXSD Page 15 of 15




                                         /s/ Abraham Moss
                                         Abraham Moss
                                         SBN: 14581700
                                         Fed. I.D. No. 364
                                         5350 S. Staples, Suite 209
                                         Corpus Christi, Texas 78411
                                         amoss@amlawyers.com
                                         Telephone: (361) 992-8999
                                         Facsimile: (361) 232-5007




                                         15
	  
